Judgment in favor of plaintiff in the sum of $80,217.50 reversed, on the law and on the facts, the verdict vacated, and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept $50,000 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in its award of damages, and that a verdict in excess of $50,000 is *906not warranted by the record. Concur — McNally, J. P., Stevens and Steuer, JJ.; Eager and Bastow, JJ., dissent and vote to affirm. Settle order on notice.